DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informality: On line 1, it appears that “a two” should read two.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichige (2006/0037409) in view of Sporer et al. (EP1353159, hereinafter Sporer). 	Regarding claim 1, Ichige discloses an apparatus comprising a hub 13, at least one flexural beam 14 disposed on the hub and extending outwardly from the hub,  each of the at least one flexural beams including a T-shape or Y-shape and including at least one beam member 15a, 15b, 15c, 16 attached to the beam at a portion of the beam that is remote from the hub; a first strain gauge carrier 15a, including at least one strain gauge, mounted on an exterior surface of the at least one beam, a second strain gauge carrier (sheet) E1-1, including at least one strain gauge, mounted on an exterior surface of the at least one beam plate; and a connection element for electrically connecting the strain gauges of the first strain gauge carrier and the strain gauges of the second strain gauge carrier in a bridge configuration (See Figs. 1 and 9, See Pg. 3, Paras. 0041 – 0042, Pg. 4, Paras. 0052 – 0055 and Pg. 9, Para. 0110).   	Ichige fails to disclose that the beam includes a U-beam having a substantially U-shaped cross section.  	However, Sporer discloses an apparatus comprising U-shaped beams or webs 24 (See Fig. 7b) having a substantially U-shaped cross section and including strain gauges 61 attached thereto (See Pg. 7, lines 30 – 38 and Pg. 8, lines 27 – 34).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ichige according to the teachings of Sporer for the purpose of, advantageously providing an improved torque sensor since this type of sensor accurately measures readings and determines torque (See Sporer, Pg. 2, lines 42 – 47). 	Regarding claim 2, Ichige fails to disclose that three U-beams extend radially from the hub, wherein each U-beam has two beam plates attached thereto and further comprises a plurality of mounting fixtures respectively coupling distal ends of each of the beam plates to a distal end of a corresponding one of the beam plates attached to an adjacent one of the U-beams.   	However, in Sporer, the U-beams 24 extend from the hub 20 and include opposite side portions that are attached by mounting fixtures 27’ (See Fig. 7b). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ichige according to the teachings of Sporer for the purpose of, advantageously providing an improved torque sensor since this type of sensor accurately measures readings and determines torque (See Sporer, Pg. 2, lines 42 – 47). 	Regarding claim 3, in Ichige, each of the at least one beams 14 comprises substantially parallel plates 16 and an orthogonal connecting member 15c, wherein the first strain gauge carrier 15a is mounted on the orthogonal connecting member (See Fig. 1).   	Regarding claim 4, in Ichige, the second strain gauge carrier E1-1 is disposed in a plane that orthogonally intersects a plane defined by the exterior surface of the at least one beam plate (See Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Glusiec (2020/0284667) disclose a force/torque sensor having serpentine or coiled deformable beams and overload beams. 	Meyer et al. (9,778,122) disclose a two-axis sensor body for a load transducer. 	Wang et al. (CN106706188) disclose a high rigidity torque sensor. 	Kim et al. (9,448,128) disclose a force torque sensor, force torque sensor frame, and force torque measurement method. 	Hasenzahl (8,845,197) discloses a dental machining unit with tool spindle. 	Meyer (8,006,574) discloses crankset based bicycle power measurement.  	Kurtz et al. (2009/0301217) disclose a multiple axis load cell controller.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/15/22